Connarn, D.J. (Ret.),
Specially Assigned, dissenting. Because the majority opinion fails to deal adequately with the statutory scheme relating to the appointment of judicial officers, I must dissent.
In the interpretation of statutes, the Court’s task is to ensure that legislative intent is effected. To that end, “statutes dealing with the same subject matter should be construed with reference to each other as parts of one system.” Emmons v. Emmons, 141 Vt. 508, 512, 450 A.2d 1113, 1115 (1982) (citation omitted). Here, interpreting the provisions of 4 V.S.A. § 444(a), the majority holds implicitly that the administrative judge has the power to make permanent changes in judicial assignments. Even assuming the correctness of this ruling, I do not believe that the majority’s analysis goes far enough.
A key statute regarding the appointment of judicial officers is 4 V.S.A. § 602(b), which provides, in part: “Whenever a vacancy occurs in the office of a . . . district judge, . . . the judicial nominating board shall submit to the governor the names of as many persons as it deems qualified to be appointed to the office.” (Emphasis added). The phrase “to the office” relates back to the office in which the vacancy occurred and implies that the governor’s power of appointment is directed at filling specific vacancies. Because the governor has been given that power, any attempt by the administrative judge to fill the vacancy, however necessary or advisable, must be regarded as temporary.*
Policy considerations also support this reading of the statutory scheme. I believe that a strong sense of community identity should be encouraged between a trial court judge and the area that he or she serves. Vermont continues to be a rural state with viable traditions of local government and community involvement. The legislative goal of providing for community identity is *319reflected in the residence requirement found in 4 V.S.A. § 444(a). This goal would not be served if a de facto seniority system were created under which a vacancy arising in a popular locale is filled by a sitting member of the judiciary from another area, and the apparent vacancy is converted to a position available in the hinterlands or in a location far removed from the original vacancy.
A further consideration involves the effect the practice at issue would have upon the pool of applicants for judicial positions. Such positions are typically sought after by senior members of the bar, most of whom have developed roots in their community. Those attorneys residing in an area where a vacancy occurs would be less motivated to pursue the judgeship — entailing its subsequent residency requirement — if it were made available only in another area.
Therefore, I do not believe that the legislature intended to grant the administrative judge the power at issue and that he exceeded his authority by failing to let the statutory process run its course. I would hold that the lower court erred in failing to grant the injunctive and other relief requested.

 A temporary assignment as a stopgap device would be consistent with the administrative judge’s statutory duties. On the other hand, a permanent assignment under these circumstances becomes little more than a one-for-one interchange, a maneuver not contemplated under the terms of § 444(a) except in the context of rotation.